Order entered May 16, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01091-CR

                          TASHA LEANA LOMOGLIO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-82533-2016

                                           ORDER
       Appellant’s brief was due March 27, 2019. When it was not timely filed, we notified

appellant by postcard dated March 29, 2019 and instructed her to file her brief and a motion to

extend time to file the same by April 8, 2019. To date, no brief or motion has been filed, and we

have had no communication from appellant regarding the appeal.

       Therefore, we ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute this appeal or whether

appellant has abandoned the appeal. See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain

appellant’s presence at the hearing, the trial court shall conduct the hearing in appellant’s

absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per
curiam). If appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Benjamin Smith,

Presiding Judge, 380th Judicial District Court; Stephanie Hudson; and to the Collin County

District Attorney.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   /s/    ROBERT D. BURNS, III
                                                          CHIEF JUSTICE